Citation Nr: 9927142	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  98-01 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a sleep disorder 
manifested by nocturnal drooling, including as an undiagnosed 
illness.

2.  Entitlement to service connection for a heart condition, 
including chest pain claimed as an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel



INTRODUCTION

The veteran had active naval service from March 1984 to 
August 1994.

This appeal arises from a February 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, which denied service connection for 
the claimed conditions.


FINDINGS OF FACT

1.  There is no evidence of record establishing that the 
veteran's sleep disorder, manifested by nocturnal drooling, 
constitutes a disability.

2.  There is no objective evidence of the existence of a 
current disability characterized as a heart condition, 
manifested by chest pain.


CONCLUSIONS OF LAW

1.  Compensation may not be paid for the veteran's claimed 
sleep disorder, manifested by nocturnal drooling. 38 U.S.C.A. 
§§ 1110, 1117, 1131, 1155, 1701 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.303(c), 4.1 (1998).

2.  The veteran may not be granted service connection for a 
heart condition, manifested by chest pain, claimed as an 
undiagnosed illness on a presumptive basis, relative to his 
service in Southwest Asia (SWA) during the Persian Gulf War.  
38 U.S.C.A. §§ 1110, 1117 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.317 (1998).

3.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a heart condition, 
manifested by chest pain.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has claimed entitlement to service connection for 
a heart condition, manifested by chest pain, and a sleep 
disorder, manifested by drooling, both of which are asserted 
to be undiagnosed illnesses resulting from his service in the 
Southwest Asia theater of operations (SWA) during the Persian 
Gulf War.  Generally, VA may pay compensation for 
"disability resulting from personal injury or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service."  
38 U.S.C.A. § 1110.  To establish service connection for a 
claimed disability, the evidence of record must demonstrate 
that "a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein."  See 
38 C.F.R. § 3.303(a).  If a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b).

Under 38 U.S.C.A. § 1117, VA may pay compensation to any 
Persian Gulf veteran "suffering from a chronic disability 
resulting from an undiagnosed illness (or combination of 
undiagnosed illnesses)" (emphasis added).  By regulation, VA 
has determined that these may include, inter alia, symptoms 
such as fatigue, signs or symptoms involving skin, headache, 
muscle pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms and cardiovascular signs 
or symptoms.  See 38 C.F.R. § 3.317(b).  The symptoms 
"cannot be attributed to any known clinical diagnosis."  
38 C.F.R. § 3.317(a)(1)(ii).

Service medical records, including pre-enlistment and pre-
separation examination reports, show no indication that the 
veteran complained of or was treated for chest pain or a 
sleep disorder manifested by drooling at any time during his 
active duty.  The veteran's service administrative and 
medical records indicate that he was attached to Marine 
Tactical Electronic Warfare Squadron TWO (VMAQ-2) during the 
Persian Gulf War, and was deployed to Bahrain from 
approximately September 1990 to April 1991.  His awards 
include the Southwest Asia Service Medal, with two bronze 
service stars.  The Board accordingly finds that the veteran 
is a "Persian Gulf veteran," within the meaning of 
38 U.S.C.A. § 1117(c), (e) and 38 C.F.R. § 3.317(d). 

In October 1994, he was examined at the VA Medical Center 
(VAMC) in Seattle, Washington, where he stated that a 
September EKG had been described as abnormal.  He did not 
report any chest pain at that time, however, and heart sounds 
were described as normal upon examination, with a normal 
cariomediastinal silhouette shown by chest X-ray.  In May 
1996, the veteran was examined at the Oklahoma City VAMC.  He 
indicated that he had experienced chest pain twice in the 
past: once when hunting and mountain climbing in Washington 
state in 1994, and once in January 1996, while driving a 
truck.  The veteran denied any recurrence of the chest pain 
since that time.  The examiner noted that a February 1996 
Thallium exercise tolerance test at the Oklahoma City VAMC 
had been evaluated as normal, and found the heart to have a 
regular rate and rhythm, without murmur. The examining 
physician diagnosed "atypical chest pain with normal 
exercise thallium test."  The veteran also reported 
nocturnal drooling at this examination, and told an examiner 
that "I have awakened with my neck and mouth wet at times, 
since 1992."  There were no medical findings made as to this 
condition.  

In his December 1997 substantive appeal (VA Form 9), the 
veteran reported that the nocturnal drooling had occurred 
several times weekly since 1992, and asserted his belief that 
this was a symptom of underlying nerve agent poisoning, 
relying on the information reportedly contained in "Marine 
Battle Skills Training Handbook, Book 2, PVT-LCPL, p. 2-16-
89, 1a/1c & e."  He did not provide a copy of this citation, 
nor is there any evidence indicating that the veteran was at 
any location where nerve agents were detected, stored, 
transported, destroyed or otherwise present.  The veteran 
also stated that his "heart problem" was "discovered 
before my release from active duty during a preop[erative] 
physical," and reported that appointments were made for him 
to see a physician "when I returned from terminal leave 
[i.e., leave pending discharge], to further investigate my 
heart problem."  The Board has carefully reviewed the 
veteran's service medical records, but finds no evidence to 
substantiate this claim, either in the 1994 reports of 
treatment, or in the examinations of the veteran which were 
conducted in April and June 1994.  An EKG was performed 
incident to the veteran's pre-separation physical in April 
1994, with no abnormal results noted either by the examiner 
or reviewing physician.  Moreover, the veteran did not report 
heart trouble or pain or pressure in the chest as a current 
symptom on either his April or June 1994 report of medical 
history.  Symptoms described by the veteran in a June 1994 
surgical consultation included "ripping pain" in the right 
groin, radiating into the right scrotum, which was assessed 
as a small right groin hernia.  No chest pain was reported.

As noted above, whether for a claimed undiagnosed illness or 
otherwise, VA may only pay compensation for a "disability."  
See, e.g., 38 U.S.C.A. §§ 1110, 1117, 1131; 38 C.F.R. 
§§ 3.303; cf. 38 U.S.C.A. § 1153 (showing of aggravation 
requires an increase in disability).  The Court of Appeals 
for Veterans Claims ("Court") has indicated it will rely on 
the definition of disability contained in 38 U.S.C.A. § 
1701(1), which states: "The term 'disability' means a 
disease, injury, or other physical or mental defect."  See 
Allen v. Brown, 7 Vet.App. 439, 444 (1995).  However, the 
Court has limited this definition of disability "to refer to 
impairment of earning capacity due to disease, injury, or 
defect, rather than to the disease, injury, or defect 
itself."  Allen, 7 Vet.App. at 448 (emphasis added).  See 
also 38 C.F.R. § 4.1 (disability ratings reflect "average 
impairment in earning capacity").

Based on all the evidence of record, there is nothing to 
indicate that either the veteran's sleep disturbance 
manifested by drooling or his reported occasional chest pain 
constitute disabilities within the meaning of the statutes 
and regulations governing VA.  Neither condition has 
apparently required any medical treatment, and there is no 
indication or claim that either the veteran's sleep disorder 
or his occasional chest pain has interfered with his earning 
capacity in any way.  Moreover, there is no medical evidence 
to support the existence of any current or prior heart 
condition, either chronic or acute.  Accordingly, in the 
absence of any evidence of a chronic disability, the veteran 
is not entitled to presumptive service connection under the 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

In Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994), the United 
States Court of Appeals for the Federal Circuit held that 
when an appellant is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  
That is, the material in the claims file must be evaluated to 
determine whether there is at least evidentiary equipoise as 
to the question of whether any currently diagnosed condition 
is related to an illness or injury sustained or manifested by 
the veteran while on active duty.  Id. at 1044; 38 U.S.C.A. 
§§ 1113(b), 1116.  In making a direct claim for service 
connection, however, the veteran has the initial burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation."  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990).

 For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997).  For disorders subject to 
presumptive service connection, the nexus requirement may be 
satisfied by evidence of manifestation of the disease to the 
required extent within the prescribed time period, if any.  
See Traut v. Brown, 6 Vet.App. 495, 497 (1994); Goodsell v. 
Brown, 5 Vet.App. 36, 43 (1993).

After reviewing the evidence, the Board first reiterates that 
absent evidence of a current disability, compensation may not 
be paid.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Furthermore, even if the veteran's self-reported symptoms are 
accepted as adequate for the purpose establishing the 
existence of the condition, and an impairment of earning 
capacity is assumed, there is no competent (i.e., medical) 
evidence suggesting that either the veteran's sleep disorder 
manifested by drooling or chest pain are related to or 
otherwise had their origin during the veteran's period of 
active military service.  It is the veteran's contention that 
his sleep disorder is related to asserted nerve agent 
exposure in service.  However, lay testimony is not competent 
to prove a matter requiring medical expertise.  See Layno v. 
Brown, 6 Vet.App. 465, 469 (1994); Fluker v. Brown, 5 
Vet.App. 296, 299 (1993); Moray v. Brown, 5 Vet.App. 211, 214 
(1993); Cox v. Brown, 5 Vet.App. 93, 95 (1993); Grottveit v. 
Brown, 5 Vet.App. 91, 92-93 (1993); Clarkson v. Brown, 4 
Vet.App. 565, 567 (1993).  It is the province of trained 
health care professionals to enter conclusions which require 
medical opinions as to causation, Jones v. Brown, 7 Vet.App. 
134, 137 (1994), and, since he has no medical expertise, the 
lay opinion of the veteran does not provide a basis upon 
which to make any finding as to the origin or development of 
his condition.  See Espiritu v. Derwinski, 2 Vet.App. 492, 
494-5 (1992).  It is unclear whether the Marine Corps 
Handbook reference by the veteran could constitute a medical 
treatise.  However, even if so, treatise evidence, which does 
not link general findings specifically to an appellant's 
condition, is too inconclusive a basis to establish that a 
current disability was incurred or aggravated during active 
service.  See Libertine v. Brown, 9 Vet.App. 521, 523 (1996), 
citing Beausoleil v. Brown, 8 Vet.App. 459, 463 (1996); but 
see Wallin v. West, 11 Vet.App. 509, 513 (1998) (treatise 
evidence obviously relevant to appellant's situation may 
serve to well ground claim).  

Accordingly, in the absence of competent supporting medical 
evidence of a current disability or nexus to service, the 
veteran's claims of entitlement to service connection for a 
sleep disorder, manifested by drooling, and a heart 
condition, manifested by chest pain, are not well grounded 
and must also be denied on that basis.



ORDER

Service connection for a sleep disorder, manifested by 
drooling, and a heart condition, manifested by chest pain, is 
denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

